Title: To Thomas Jefferson from George Jefferson, 24 February 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond February 24th. 1798.
          
          I have received your favor of the 14th.—Your instructions respecting the wheat for the agricultural society, shall be strictly attended to.
          I have been looking out for such as you describe, but have not yet been able to meet with any; though hope soon to procure some which is genuine.
          Mr. Buchanan has shewn me your lot of ground. a Mr. Gaddy has enclosed a small part of it, on which he has built a stable. I called to speak to him upon the subject, but found he was out of Town, and probably will be for some time. The lot is much injured by having been used as a road—it is further injured by the washing of the river, which at a small expence I think might be remedied. Should Gaddy raise no difficulty I believe I will enclose it, and sow it in clover for my Horse, & perhaps put a stable on it.
          Your stoves & hoop iron have been forwarded to Milton by Johnston. The Schooner John Brown has not yet arrived.
          I am Dear Sir Very sincerely Yours
          
            Geo. Jefferson
          
        